On Rehearing.
PER CURIAM.
One of the appellants, G. M. Dykes Iron Works, Inc., a Florida corporation, by petition for rehearing, brought to the attention of the court that we had failed to treat its assignment of error directed to that portion of the decree which reads as follows:
“5. That the court costs shall be paid by G. M. Dykes Iron Works, Inc.”
Upon rehearing it appears that said assignment is well taken, inasmuch as no relief against Dykes Iron Works, Inc. was *763granted by said decree. See Moore v. Hunter, 153 Fla. 158, 13 So.2d 909.
Upon remand, and the entry of amended final decree, the trial court is directed to assess costs against those defendants against whom relief is granted in such proportion as the trial court shall find proper.